Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 1 of 16 PageID: 1




Ben A. Kaplan
CHULSKY KAPLAN LLC
280 Prospect Ave. 6G
Hackensack, NJ 07601
Phone: (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskykaplanlaw.com
Attorneys for Plaintiff(s)

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


BRITTANY CERRATO and SHOSHANA                            Civil Case Number: _____________
STERN, on behalf of themselves and all others
similarly situated,
                                                                   CIVIL ACTION
                      Plaintiff(s),
                                                          CLASS ACTION COMPLAINT
                                                         AND DEMAND FOR JURY TRIAL
                    -against-

ALPHA RECOVERY CORP.; BUREAUS
INVESTMENT GROUP PORTFOLIO NO 15
LLC and JOHN DOES 1-25,

                      Defendant(s).

                         LOCAL CIVIL RULE 10.1 STATEMENT

       1.     The mailing addresses of the parties to this action are:

              BRITTANY CERRATO
              1001 Northampton Boulevard
              Toms River, New Jersey 08757

              SHOSHANA STERN
              111 Rena Lane, Apt. A
              Lakewood, New Jersey 08701

              ALPHA RECOVERY CORP.
              6912 S. Quentin Street, Unit 10
              Centennial, Colorado 80112




                                          Page 1 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 2 of 16 PageID: 2




                 BUREAUS INVESTMENT GROUP PORTFOLIO NO 15 LLC
                 650 Dundee Road, Suite 370
                 Northbrook, Illinois 60062


                                 PRELIMINARY STATEMENT

        2.       Plaintiffs on behalf of themselves and all others similarly situated (“Plaintiff” or

“Plaintiffs”), by and through their attorneys, alleges that Defendants, ALPHA RECOVERY

CORP. (“ALPHA RECOVERY”); BUREAUS INVESTMENT GROUP PORTFOLIO NO 15

LLC (“BUREAUS INVESTMENT GROUP”) and JOHN DOES 1-25 their employees, agents

and successors (collectively “Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging

in abusive, deceptive and unfair practices.

                                  JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                              PARTIES

        6.       Each Plaintiff is a natural person, a resident of Ocean County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).




                                              Page 2 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 3 of 16 PageID: 3




       7.      ALPHA RECOVERY maintains a location at 6912 S. Quentin Street, Unit 10,

Centennial, Colorado 80112.

       8.      BUREAUS INVESTMENT GROUP maintains a location at 650 Dundee Road,

Suite 370, Northbrook, Illinois 60062.

       9.      ALPHA RECOVERY uses the instrumentalities of interstate commerce or the

mails to engage in the principal business of collecting debt and/or to regularly engage in the

collection or attempt to collect debt asserted to be due or owed to another.

       10.     BUREAUS INVESTMENT GROUP uses the instrumentalities of interstate

commerce or the mails to engage in the principal business of collecting debt.

       11.     ALPHA RECOVERY is a “Debt Collector” as that term is defined by 15 U.S.C. §

1692(a)(6).

       12.     BUREAUS INVESTMENT GROUP is a “Debt Collector” as that term is defined

by 15 U.S.C. § 1692(a)(6).

       13.     John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                              CLASS ACTION ALLEGATIONS

       14.     Plaintiffs bring this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of themselves and all New Jersey consumers and their successors in interest




                                           Page 3 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 4 of 16 PageID: 4




(the “Class”), who Defendants collected or attempted to collect a debt from, in violation of the

FDCPA, as described in this Complaint.

       15.    This Action is properly maintained as a class action. The Class is initially defined

as:

                  All New Jersey consumers who BUREAUS INVESTMENT GROUP

                  collected or attempted to collect a debt from, directly or indirectly, which was

                  owned by BUREAUS INVESTMENT GROUP and which originated with

                  COMENITY BANK.

                  The class definition may be subsequently modified or refined. The Class

                  period begins one year prior to the filing of this Action.

       16.    The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

              class action:

                  a. Numerosity: The Class is so numerous that joinder of all members is

                      impracticable because there are hundreds and/or thousands of persons in

                      New Jersey who Defendant(s) collected or attempted to collect a debt

                      from, which violates specific provisions of the FDCPA.

                  b. Commonality: There are questions of law and fact common to the class

                      members which predominate over questions affecting any individual Class

                      member.       These common questions of law and fact include, without

                      limitation:

                      i.      Whether the Defendants violated various provisions of the FDCPA

                              as set forth herein:




                                           Page 4 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 5 of 16 PageID: 5




                        ii.     Whether Plaintiff and the Class have been injured by the

                                Defendants' conduct;

                        iii.    Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants' wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        17.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        18.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.



                                             Page 5 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 6 of 16 PageID: 6




       19.      Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                   STATEMENT OF FACTS

       20.      Each Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined

by 15 U.S.C. § 1692a(3).

       21.      At some time prior to January 17, 2020, Plaintiff CERRATO allegedly incurred a

financial obligation to COMENITY BANK (“COMENITY”).

       22.      At some time prior to June 19, 2019, Plaintiff STERN allegedly incurred a

financial obligation to COMENITY BANK (“COMENITY”).

       23.      The COMENITY obligations are open end loans as defined at N.J.S.A. 17:11C-2

and/or retail charge accounts as defined at N.J.S.A. 17:16C-1 et seq.

       24.      Each COMENITY obligation arose out of a transaction, in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

       25.      Each Plaintiff incurred the COMENITY obligation by obtaining goods and

services which were primarily for personal, family and household purposes.

       26.      Neither COMENITY obligation arose out of a transaction that was for non-

personal use.

       27.      Neither COMENITY obligation arose out of a transaction that was for business

use.

       28.      Each COMENITY obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       29.      COMENITY is a "creditor" as defined by 15 U.S.C. § 1692a(4).




                                           Page 6 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 7 of 16 PageID: 7




       30.     Each COMENITY obligation was purchased by and/or sold to BUREAUS

INVESTMENT GROUP.

       31.     The principal purpose of BUREAUS INVESTMENT GROUP is the collection of

debts, directly or indirectly, which it purchases.

       32.     BUREAUS INVESTMENT GROUP has obtained a license and/or has registered

as a collection agency and/or as a debt collector with at least one State and/or State department

or agency within the United States within the relevant period.

       33.     BUREAUS INVESTMENT GROUP did not possess a license from the New

Jersey Department of Banking and Insurance prior to making attempts to collect the obligation as

required by law. See Veras v. LVNV Funding, LLC, 2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar.

17, 2014); Lopez v. Law Offices of Faloni & Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J.

Sept. 14, 2016); Latteri v. Mayer, 2018 U.S. Dist. LEXIS 85926 (D.N.J. May 22, 2018); and

New Century Fin. v. Trewin, 2018 N.J. Super. Unpub. LEXIS 1688 (May 24, 2018).

       34.     On or before January 17, 2020, BUREAUS INVESTMENT GROUP, directly or

through an agent, referred the COMENITY obligation allegedly owed by Plaintiff CERRATO to

ALPHA RECOVERY for the purpose of collections.

       35.     ALPHA RECOVERY made attempts to collect the COMENITY obligations from

Plaintiff CERRATO on behalf of BUREAUS INVESTMENT GROUP within one year of the

filing of this complaint.

       36.     BUREAUS INVESTMENT GROUP made attempts to collect the COMENITY

obligations from each Plaintiff within one year of the filing of this complaint.

       37.     BUREAUS INVESTMENT GROUP did not obtain a license from the New

Jersey Department of Banking and Insurance prior to authorizing and/or causing ALPHA



                                            Page 7 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 8 of 16 PageID: 8




RECOVERY to make attempts to collect the COMENITY obligation from Plaintiff on behalf of

BUREAUS INVESTMENT GROUP as required by law. See Veras v. LVNV Funding, LLC,

2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar. 17, 2014); Lopez v. Law Offices of Faloni &

Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J. Sept. 14, 2016); Latteri v. Mayer, 2018 U.S.

Dist. LEXIS 85926; and New Century Fin. v. Trewin, 2018 N.J. Super. Unpub. LEXIS 1688.

       38.     Defendants made other attempts to collect the COMENITY obligation from each

Plaintiff within 1 year of the filing of this complaint.

       39.     In connection with those collection attempts made against Plaintiffs regarding the

COMENITY obligations, Defendants did not itemize or breakdown the amount of the debt by

principal, interest, fees and other charges.

       40.     The outstanding balance claimed to be due by Defendants on the COMENITY

obligation included an amount for interest, fees and/or other charges.

       41.     In connection with those collection attempts made against Plaintiffs regarding the

COMENITY obligations, Defendants did not inform the Plaintiffs that the amount of the debts

included an amount for interest.

       42.     In connection with those collection attempts made against Plaintiffs regarding the

COMENITY obligations, Defendants did not inform Plaintiffs that the amount of the debt

included an amount for costs and/or fees.

       43.     BUREAUS INVESTMENT GROUP is a consumer lender as defined at N.J.S.A.

17:11C-2 et seq.

       44.     BUREAUS INVESTMENT GROUP is in the business of buying, discounting or

endorsing notes, or of furnishing, or procuring guarantee or security for compensation in amount

of $50,000 or less.



                                               Page 8 of 16
 Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 9 of 16 PageID: 9




        45.     BUREAUS INVESTMENT GROUP is a sales finance company as defined at

N.J.S.A. 17:11C-2 and N.J.S.A. 17:16C-1 et seq.

        46.     The COMENITY obligation is an open end loan as defined at N.J.S.A. 17:11C-2

and/or retail charge account as defined at N.J.S.A. 17:16C-1 et seq.

        47.     Alternatively, the COMENITY obligation is a consumer loan as defined at

N.J.S.A. 17:11C-2.

        48.     BUREAUS INVESTMENT GROUP engages in the consumer loan business as

defined at N.J.S.A. 17:11C-2.

        49.     BUREAUS INVESTMENT GROUP engages in the business of purchasing

defaulted consumer notes, defaulted consumer loans and/or defaulted retail charge accounts.

        50.     At all times prior to March 16, 2020, BUREAUS INVESTMENT GROUP did not

obtain a license under authority of the New Jersey Consumer Finance Licensing Act.

        51.     At all times prior to March 16, 2020, BUREAUS INVESTMENT GROUP did not

obtain a license issued by the New Jersey Department of Banking and Insurance.

        52.     At all times prior to March 16, 2020, BUREAUS INVESTMENT GROUP did not

obtain a license under authority of the New Jersey Consumer Finance Licensing Act authorizing

it to make consumer loans, or to buy, discount or endorse notes (loans), or to receive interest.

        53.     At no time prior to March 16, 2020 was ALPHA RECOVERY authorized to

charge or add interest to Plaintiff's account.

        54.     At no time prior to March 16, 2020 was ALPHA RECOVERY authorized to

collect interest on Plaintiff's account.

        55.     At no time prior to March 16, 2020 was ALPHA RECOVERY authorized to

collect on Plaintiff's account.



                                             Page 9 of 16
Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 10 of 16 PageID: 10




       56.     At no time prior to March 16, 2020 was BUREAUS INVESTMENT GROUP

authorized to charge or add interest to Plaintiff's account.

       57.     At no time prior to March 16, 2020 was BUREAUS INVESTMENT GROUP

authorized to collect interest on Plaintiff's account.

       58.     At no time prior to March 16, 2020 was BUREAUS INVESTMENT GROUP

authorized to collect on Plaintiff's account.

       59.     As BUREAUS INVESTMENT GROUP did not obtain the appropriate license

under the New Jersey Consumer Finance Licensing Act during the time relevant to this matter, it

was prohibited from attempting to collect on the COMENITY obligation.

       60.     As BUREAUS INVESTMENT GROUP did not obtain the appropriate license

issued by the New Jersey Department of Banking and Insurance at all relevant to this matter, it

was prohibited from attempting to collect on the COMENITY obligation.

       61.     As BUREAUS INVESTMENT GROUP did not obtain the appropriate license

under the New Jersey Consumer Finance Licensing Act,, ALPHA RECOVERY was prohibited

from attempting to collect on the COMENITY obligation.

       62.     As BUREAUS INVESTMENT GROUP did not obtain the appropriate license

issued by the New Jersey Department of Banking and Insurance, ALPHA RECOVERY was

prohibited from attempting to collect on the COMENITY obligation.

       63.     ALPHA RECOVERY knew or should have known that its actions violated the

FDCPA.

       64.     BUREAUS INVESTMENT GROUP knew or should have known that its actions

violated the FDCPA.




                                            Page 10 of 16
Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 11 of 16 PageID: 11




        65.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review their actions

to ensure compliance with the law.

                             POLICIES AND PRACTICES COMPLAINED OF

        66.     It is Defendants' policy and practice to collect or attempt to collect debts, which

violate the FDCPA, by inter alia:

                (a)        Using false, deceptive or misleading representations or means in
                           connection with the collection of a debt; and

                (b)        Threatening to take any action that cannot legally be taken or that is not
                           intended to be taken;

                (c)        Using unfair or unconscionable means to collect or attempt to collect any
                           debt; and

                (d)        Making a false representation of the character or amount of the debt.

        67.     Defendants attempted to collect debts from at least 50 natural persons in the state

of New Jersey within one year of this Complaint.

                                                 COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        68.     Plaintiffs, on behalf of themselves and others similarly situated, repeats and

realleges all prior allegations as if set forth at length herein.

        69.     Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        70.     Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her rights.




                                               Page 11 of 16
Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 12 of 16 PageID: 12




       71.       Defendant’s letters would mislead the least sophisticated consumer to believe that

Defendants could legally attempt to collect the debt.

       72.       Defendant’s collection attempts would cause the least sophisticated consumer to be

confused as to whether the balance could and/or would increase.

       73.       Defendant’s collection attempts would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for interest.

       74.       Defendant’s collection attempts would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for costs and/or fees.

       75.       Defendant’s collection attempts would cause the least sophisticated consumer to

believe that Defendants had the legal ability to attempt to collect the debt and that BUREAUS

INVESTMENT GROUP had acquired the appropriate licenses or had otherwise complied with

New Jersey regulations.

       76.       A violation of New Jersey laws, despite no private cause of action, can form the

basis of a violation of the FDCPA. See Chulsky v. Hudson Law Offices, P.C., 777 F.Supp.2d 823

(D.N.J. 2011).

       77.       Defendants’   attempt   to     collect   the   alleged   debt   without   BUREAUS

INVESTMENT GROUP first obtaining the license(s) necessary under New Jersey law violated

various provisions of the FDCPA including but not limited to:                15 U.S.C. § 1692e; §

1692e(2)(A); § 1692e(5); § 1692e(10); and § 1692f et seq.

       78.       Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with their attempts to collect

debts from Plaintiffs and others similarly situated.




                                              Page 12 of 16
Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 13 of 16 PageID: 13




       79.     Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their

communications to Plaintiffs and others similarly situated.

       80.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely implying that

they had the right or legal authority to collect debts from Plaintiffs and others similarly situated.

       81.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by not disclosing that the

amount allegedly due on the COMENITY obligation included an amount for interest and an

amount for costs and/or fees.

       82.     15 U.S.C. § 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

false representation of the character, amount or legal status of a debt.

       83.     Defendants violated 15 U.S.C. § 1692e(2)(A) by including an amount for interest

in the balance of the obligation.

       84.     Defendants violated 15 U.S.C. § 1692e(2)(A) by including an amount for costs

and/or fees in the balance of the obligation.

       85.     Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of

the character, amount or legal status of a debt.

       86.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

charging or collecting interest under the New Jersey Consumer Finance Licensing Act.

       87.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

collecting on the COMENITY obligation because they failed to comply with the New Jersey

Consumer Finance Licensing Act.

       88.     15 U.S.C. § 1692e(5) of the FDCPA prohibits a debt collector from threatening to

take any action that cannot legally be taken or that is not intended to be taken.




                                            Page 13 of 16
Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 14 of 16 PageID: 14




          89.   Defendants violated 15 U.S.C. § 1692e(5) by attempting to collect the alleged

debt without first obtaining the license(s) necessary under New Jersey law.

          90.   15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

          91.   Defendants violated 15 U.S.C. § 1692e(10) by attempting to collect the alleged

debt without first obtaining the license(s) necessary under New Jersey law.

          92.   15 U.S.C. § 1692f et seq. of the FDCPA prohibits a debt collector from using

unfair or unconscionable means to collect or attempt to collect any debt.

          93.   Defendants violated 15 U.S.C. § 1692f et seq. of the FDCPA by attempting to

collect interest, which it is not authorized or permitted by law to charge or collect.

          94.   Defendants should be disgorged of all money collected from members of the class

during the relevant period as ill-gotten gains.

          95.   Defendant ALPHA RECOVERY is directly and vicariously liable for any

violations of the FDCPA that BUREAUS INVESTMENT GROUP committed as described

herein.

          96.   Defendant BUREAUS INVESTMENT GROUP is directly and vicariously liable

for any violations of the FDCPA that ALPHA RECOVERY committed as described herein. See

Fox v. Citicorp Credit Services, Inc., 15 F.3d 1507 (9th Cir. 1994); Pollice v. National Tax

Funding, L.P., 225 F.3d 379 (3d Cir. 2000).

          97.   Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

          98.   Plaintiff and others similarly situated have a right to be free from abusive debt

collection practices by debt collectors.



                                           Page 14 of 16
Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 15 of 16 PageID: 15




       99.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       100.    Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       101.    Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       102.    Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and their attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages, including but not limited

to a disgorgement of all money collected during the relevant period;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.




                                           Page 15 of 16
Case 3:21-cv-00784-MAS-TJB Document 1 Filed 01/15/21 Page 16 of 16 PageID: 16




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: January 15, 2021                               Respectfully submitted,

                                              By:     s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 037712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff




                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: January 15, 2021
                                                      s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 037712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff




                                            Page 16 of 16
